            Case 1:20-cv-03416-GWG Document 23 Filed 09/18/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
L.A. et al.,                                                  :
                                             Plaintiffs,      :
                                                              :   20 Civ. 3416 (LGS)
                           -against-                          :
                                                              :        ORDER
NEW YORK CITY DEPARTMENT OF                                   :
EDUCATION,                                                    :
                                             Defendant. X
-------------------------------------------------------------
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on September 17, 2020, Plaintiffs filed a letter indicating that they “agree[]

to proceed before [the Magistrate Judge] for all purposes” (Dkt. No. 21 at 2);

        WHEREAS, on September 17, 2020, Defendant filed a letter indicating that “all parties

consent to conduct all further proceedings before [the]Magistrate Judge []” (Dkt. No. 22 at 1); it

is hereby

        ORDERED that, by September 23, 2020, the parties shall file a completed version of

Form AO 85. A blank version of Form AO 85 is attached to this Order.



Dated: September 18, 2020
       New York, New York
                       Case 1:20-cv-03416-GWG Document 23 Filed 09/18/20 Page 2 of 2
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________ District of __________

                                                                               )
                                 Plaintiff                                     )
                                    v.                                         )      Civil Action No.
                                                                               )
                               Defendant                                       )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names of parties and attorneys                               Signatures of parties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                    District Judge’s signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Print                           Save As...                                                                              Reset
